Citation Nr: 0609576	
Decision Date: 04/03/06    Archive Date: 04/13/06

DOCKET NO.  04-24 632	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to an initial rating in excess of 30 percent for 
the service connected post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

Jeffrey Pisaro, Counsel





INTRODUCTION

The veteran had active service from June 1967 to June 1969.

This appeal arises from a March 2003 rating decision of the 
Los Angeles, California Regional Office (RO), that granted 
service connection for PTSD and assigned a 30 percent 
evaluation from the October 29, 2001 date of claim.  The 
veteran perfected an appeal to the Board based on the 
assignment of the 30 percent evaluation. 

In regard to the instant claim for a higher evaluation, the 
United States Court of Appeals for Veterans Claims (Court) 
has held that, unlike in claims for increased ratings, 
"staged ratings" or separate ratings for separate periods 
of time based on the facts found may be assigned following an 
initial grant of service connection.  Fenderson v. West, 12 
Vet. App. 119 (1999).  

In this case, as the March 2003 rating action constituted the 
initial grant of service connection, the Board will continue 
to consider whether additional staged ratings should be 
assigned for the veteran's service-connected psychiatric 
disability.  In this way, the Court's holding in Fenderson 
will be complied with in the disposition of the veteran's 
appeal. 


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by the 
RO.

2.  From the date of the initial grant of service connection 
for PTSD on October 29, 2001 to the present time, the 
veteran's PTSD is productive of incapacitating symptoms 
resulting in total occupational and social impairment.



CONCLUSION OF LAW

The criteria for the assignment of a 100 percent rating for 
the veteran's PTSD, effective from October 29, 2001, have 
been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 
4.2, 4.7, 4.126, Diagnostic Code 9411 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

On VA examination in December 2001, it was noted that the 
veteran had been married and divorced.  He maintained contact 
with a son and daughter from the marriage.  He had not worked 
since he suffered a back injury about 10 years before.  Mood 
was depressed or anxious.  There were no perceptual 
disturbances.  Insight and judgment were fair.  Symptoms as 
reported included a very depressed mood, occasional 
flashbacks, sleep interrupted by dreams and nightmares, 
intrusive thoughts, increased startle response, social 
isolation, anxiety, irritability, and difficulty being in 
crowds.   The diagnosis was PTSD and a Global Assessment of 
Functioning (GAF) score of 42 was assessed.  

On VA psychiatric examination in January 2003, the veteran 
reported having nightmares, significant problems sleeping, 
severe insomnia, he was divorced due to an inability to get 
along with his spouse, intrusive recollections of Vietnam, 
flashbacks, startle response, and he was withdrawn and 
avoided social interaction.  He reported locking himself in 
his house for weeks at a time.  He had no social life or 
activities.

On evaluation, the veteran was somewhat disheveled in 
appearance.  He was alert and oriented to time, person, and 
place.  He demonstrated disturbance in motivation and mood as 
evidenced by his social withdrawal and loss of interest in 
activities.  He would become quite depressed.  He exhibited 
irritableness.  Panic attacks, delusions and obsessive 
rituals were denied.  He was suicidal one time in the 1970s 
when he was getting divorced.  Memory was moderately 
affected.  The diagnosis was PTSD and a GAF score of 47 was 
assessed.  The examiner noted the presence of classic PTSD 
symptoms to include flashbacks, recurrent recollections, 
nightmares, persistent avoidance of stimuli associated with 
past trauma, and isolation.  The examiner opined that the 
veteran was unable to manage his benefit payments in his own 
best interest.  Lately he had not been handling the payment 
of bills prudently.  The veteran had exhibited an 
intermittent inability to perform daily activities, but he 
could take care of his personal needs.  He had difficulty 
establishing and maintaining effective work and social 
relationships.  He was very withdrawn and had no interest in 
activities or people.  He often liked to be locked up in his 
own house.  

A February 2004 VA outpatient note indicates that the veteran 
had been feeling depressed for a very long time.  Many days 
he would not leave his house, he would live in the dark and 
not have contact with anyone.  He had difficulty sleeping, 
suffered from low energy, and had thoughts that he would be 
better off dead.  In March 2004, affect was somewhat 
flattened and constricted.  

In a June 2004 statement, the veteran indicated that he was 
at the point of almost complete social isolation, he seldom 
left his house due to feelings of panic, that he was in 
contact with his son but not his daughter, and his girlfriend 
had moved out of the house five years before due to his 
condition and she would only come by to help him clean.  The 
veteran reported that medications prescribed by VA did not 
help with symptoms to include nightmares, depression and 
social isolation.  He stated that he was unemployed since 
1987 due to back disability and PTSD.

Service connection is in effect for PTSD, evaluated as 30 
percent disabling since the original grant of entitlement to 
compensation status on October 29, 2001 under DC 9411 of VA's 
Schedule for Rating Disabilities, 38 C.F.R. Part. 4.  It is 
the veteran's contention that his symptoms warrant the 
assignment of a 100 percent rating from the date of claim.

This claim arose following the assignment of an initial 
disability rating.  On an original claim, the veteran will 
generally be presumed to be seeking the maximum benefit 
allowed by law and regulation, and such a claim remains in 
controversy where less than the maximum available benefit is 
awarded.  AB v. Brown, 6 Vet. App. 35, 38 (1993).   

In Fenderson v. West, 12 Vet App 119 (1999), the Court held 
that the rule from Francisco v. Brown, 7 Vet. App. 55, 58 
(1994) ("Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary 
importance."), is not applicable to the assignment of an 
initial rating for a disability following an initial award of 
service connection for that disability.  Rather, at the time 
of an initial rating, separate ratings can be assigned for 
separate periods of time based on the facts found, a practice 
known as "staged" ratings.  As this case involves a rating 
assigned in connection with the original grant of service 
connection for PTSD, the Board will follow the mandates of 
the Fenderson case in adjudicating this claim.

Disability evaluations are determined by the application of a 
schedule of ratings which is based on the average impairment 
of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. § 
3.321(a) and Part 4.  Separate diagnostic codes identify the 
various disabilities.  38 C.F.R. § 4.1 requires that each 
disability be viewed in relation to its history and that 
there be emphasis upon the limitation of activity imposed by 
the disabling condition.  38 C.F.R. § 4.2 requires that 
medical reports be interpreted in light of the whole recorded 
history, and that each disability must be considered from the 
point of view of the veteran working or seeking work.  38 
C.F.R. § 4.7 provides that, where there is a question as to 
which of two disability evaluations shall be applied, the 
higher evaluation is to be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating is to be assigned.  

When evaluating a mental disorder, the rating agency shall 
consider the frequency, severity, and duration of psychiatric 
symptoms, the length of remissions, and the veteran's 
capacity for adjustment during periods of remission.  The 
rating agency shall assign an evaluation based on all the 
evidence of record that bears on occupational and social 
impairment rather than solely on the examiner's assessment of 
the level of disability at the moment of the examination.  
When evaluating the level of disability from a mental 
disorder, the rating agency will consider the extent of 
social impairment, but shall not assign an evaluation solely 
on the basis of social impairment. 38 C.F.R. § 4.126 (a), (b) 
(2005).

The regulations pertaining to rating psychiatric disability 
are set forth, in pertinent part, below:

General Rating Formula for Mental 
Disorders:       
                 
Total occupational and social impairment, 
due to such symptoms as: gross impairment 
in thought processes or communication; 
persistent delusions or hallucinations; 
grossly inappropriate behavior; 
persistent danger of hurting self or 
others; intermittent inability to perform 
activities of daily living (including 
maintenance of minimal personal hygiene); 
disorientation to time or place; memory 
loss for names of close relatives, own 
occupation, or own name.         100

Occupational and social impairment, with 
deficiencies in most areas, such as work, 
school, family relations, judgment, 
thinking, or mood, due to such symptoms 
as: suicidal ideation; obsessional 
rituals which interfere with routine 
activities; speech intermittently 
illogical, obscure, or irrelevant; near-
continuous panic or depression affecting 
the ability to function independently, 
appropriately and effectively; impaired 
impulse control (such as unprovoked 
irritability with periods of violence); 
spatial disorientation; neglect of 
personal appearance and hygiene; 
difficulty in adapting to stressful 
circumstances (including work or a 
worklike setting); inability to establish 
and maintain effective relationships.          
70

Occupational and social impairment with 
reduced reliability and productivity due 
to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more 
than once a week; difficulty in 
understanding complex commands; 
impairment of short- and long-term memory 
(e.g., retention of only highly learned 
material, forgetting to  complete tasks); 
impaired judgment; impaired abstract 
thinking; disturbances of motivation and 
mood; difficulty in establishing and 
maintaining effective work and social 
relationships.          50

38 C.F.R. § 4.130, Diagnostic Code 9411 (2005).

During the pendency of this claim, the veteran's psychiatric 
symptoms have included nightmares, flashbacks, intrusive 
thoughts, depression, irritability, startle response, very 
depressed mood, disturbed sleep with extreme insomnia, 
anxiety, persistence avoidance of stimuli associated with 
past trauma, emotional detachment, and severe social 
isolation.  The veteran has been unable to establish and 
maintain stable relationships with individuals other than his 
son.  He noted that his marriage had ended in divorce, his 
girlfriend no longer lived with him due to his symptoms, and 
that he was no longer close to his daughter.  It has been 
elicited that the veteran has little emotional attachment 
with anyone.  As a result, it can be stated that the veteran 
is both generally isolated and emotionally detached from 
others.  He recently indicated that he was at the point of 
almost complete social isolation as he seldom left his house.  
In short, reports of VA examinations show the presence of 
chronic PTSD that severely impairs his social adaptability. 

Industrially, the record shows that the veteran has not 
worked since the late 1980s.  Initially, his inability to 
work was primarily due to a back injury.  In recent years, 
however, on VA examinations in December 2001 and January 
2003, VA examiners evaluated the veteran and GAF scores of 42 
and 47 were assessed due to the veteran's chronic and severe 
ongoing PTSD symptoms.  Score of 42 and 47 denote the 
presence of serious symptoms or any serious impairment in 
social or occupational functioning such as having no friends 
or being unable to keep a job.

The VA examiner in January 2003 stated that the veteran 
exhibited classic PTSD symptoms that inhibited his ability to 
mange his own money, that he had an intermittent inability to 
perform daily activities, and that the veteran had difficulty 
establishing and maintaining work and social relationships.  
In short, the veteran's severe PTSD symptomatology has 
continued to grow worse despite his efforts to isolate 
himself.  He has also indicated that medications prescribed 
by VA have not helped alleviate his PTSD symptomatology.  It 
is clear, therefore, that the veteran suffers from severe 
industrial inadaptability due to the effects of persistent 
severe PTSD symptoms.  

Based on the frequency, severity and duration of psychiatric 
symptoms, as reflected in the mental health record, the Board 
finds that the veteran's PTSD symptoms more closely 
approximate those for which a 100 percent evaluation is 
warranted.  Accordingly, upon review of the entire record, 
the Board finds that the veteran's symptomatology is 
productive of incapacitating symptoms resulting in total 
occupational and social impairment.  Therefore, after 
reviewing the clinical record and resolving any remaining 
reasonable doubt in the veteran's favor, a 100 percent 
evaluation is warranted from the initial date of claim on 
October 29, 2001.  As this determination encompasses the 
entire period of time under adjudication, additional inquiry 
under Fenderson is not necessary.


VCAA

The Board also acknowledges that the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000) (codified as amended at 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West 2002)), applies to the 
veteran's appeal.  The Act imposes certain notification 
requirements and clarifies VA's duty to assist claimants in 
developing evidence pertinent to their claims.  

The Board acknowledges that there may be some deficiencies in 
this case as to whether VA has fully complied with the VCAA.  
This raises a due process issue which was addressed by the 
United States Court of Appeals for Veterans Claims (Court) in 
Bernard v. Brown, 4 Vet. App. 384 (1993).  Pursuant to 
Bernard, the Board must consider whether addressing the 
veteran's claim on the merits would cause prejudice to him.  
As the benefit sought on appeal (entitlement to the highest 
schedular rating for PTSD) is being granted in full, the 
Board finds no prejudice has resulted to the veteran's due 
process rights by the Board's action in this matter.


ORDER

From the October 29, 2001 date of claim, entitlement to the 
assignment of a 100 percent evaluation for PTSD is granted, 
subject to the applicable criteria pertaining to the payment 
of monetary benefits.


____________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


